        Case 3:19-cv-00571-JWD-SDJ        Document 22    08/12/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

FRANK VALENTI
                                                      CIVIL ACTION
VERSUS
                                                      NO. 19-571-JWD-SDJ
COBURN SUPPLY COMPANY, ET AL


                                       OPINION

       After independently reviewing the entire record in this case and for the reasons

set forth in the Magistrate Judge's Report dated July 28, 2020 (Doc. 21), to which no

objection was filed;

       IT IS ORDERED that Plaintiff’s Motion for Leave to File Plaintiff’s First

Supplemental and Amending Complaint (R. Doc. 6) is GRANTED, and this matter is

REMANDED to the 19th Judicial District Court for the Parish of East Baton Rouge, State

of Louisiana.

       Judgement shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on August 12, 2020.
                                                 S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
